Citation Nr: 0821029	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  98-16 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a temporary total rating for one year 
beginning on January 26, 2004 for the service-connected left 
knee disability, pursuant to Diagnostic Code 5055.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1977 to 
December 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO denied a 
disability evaluation greater than 10% for the 
service-connected status post-operative medial and lateral 
meniscectomy, with McIntosh reconstruction, of the left knee.  

After receiving notification of that decision, the veteran 
perfected a timely appeal with respect to the denial of his 
increased rating claim.  In February 2001, the Board remanded 
the issue to the RO for further evidentiary development.  
Following completion of the requested development as well as 
a continued denial of the increased rating claim, the RO 
returned the case to the Board for further appellate review.  

In December 2002, the Board denied the issue of entitlement 
to an increased rating for the service-connected left knee 
disability.  In October 2003, the United States Court of 
Appeals for Veterans Claims (Court), pursuant to a Joint 
Motion For Remand, vacated the Board's decision and remanded 
the matter for consideration of entitlement to a separate 
compensable rating based on impairment resulting from 
instability of the veteran's left knee.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  In addition, the Board was 
asked to consider the possibility of a current VA examination 
to determine, more precisely, the degree of additional loss 
of range-of-motion of the left knee due to pain on use or 
during flare-ups.  

By an April 2004 rating action, the RO redefined the 
veteran's service-connected left knee disability as status 
post meniscectomy with degenerative changes and granted a 
temporary total evaluation from January 26, 2004 to May 31, 
2004, based on surgical or other treatment necessitating 
convalescence.  One week later in April 2004, the Board 
remanded the veteran's increased rating claim to the RO, 
through the Appeals Management Center (AMC) in Washington, 
D.C., for further evidentiary development, pursuant to the 
Court's October 2003 Order.  

In a September 2004 rating action, the RO extended the 
temporary total rating (based on convalescence) for the 
veteran's service-connected left knee disability through 
July 31, 2004.  After completing the actions set forth in the 
April 2004 Board Remand, the AMC, in an April 2005 decision, 
continued the 10% rating for the service-connected traumatic 
arthritis based on limitation of flexion and granted separate 
compensable ratings of 10% for limitation of extension of the 
left knee, effective from August 21, 2004, and 20% for 
instability of the left knee, effective from August 21, 2004.  
This award resulted in a combined rating of 40% for the 
veteran's service-connected left knee disabilities since 
August 21, 2004 and a 10% evaluation for his 
service-connected left knee disability prior to August 21, 
2004.  

In September 2005, the Board denied the issues of entitlement 
to a disability rating greater than 10% for the 
service-connected left knee disability prior to August 21, 
2004 and a combined disability rating greater than 40% for 
the service-connected left knee disabilities since August 21, 
2004.  In an October 2007 memorandum decision, the Court 
vacated that portion of the Board's September 2005 decision 
that had not addressed the applicability of Diagnostic 
Code 5055 between January 2004 and January 2005 and remanded 
the matter to the Board for further proceedings consistent 
with the Court's determination.  The Court affirmed the 
remainder of the Board's September 2005 decision.  As such, 
the only issue remaining in appellate status is the 
applicability of Diagnostic Code 5055 between January 2004 
and January 2005 for the veteran's service-connected left 
knee disability.  

In a statement dated in May 2008, the veteran asserted that, 
"[o]ver a period of almost thirty years and three knee 
surgeries, . . . [he] now . . . [has] problems with . . . 
[his] left hip and . . . lower back on . . . [his] left 
side."  The issues of entitlement to service connection for 
left hip and low back disabilities, asserted to be secondary 
to the service-connected left knee disorders, are not 
inextricably intertwined with the current appeal and are, 
therefore, referred to the RO for appropriate action.  

FINDING OF FACT

On January 26, 2004, the veteran underwent a partial left 
knee replacement.  


CONCLUSION OF LAW

The criteria for a temporary total rating for one year 
beginning on January 26, 2004, due to a prosthetic 
replacement of the left knee joint, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case with regard to the issue of 
entitlement to a temporary total rating between January 2004 
and January 2005, pursuant to Diagnostic Code 5055, for the 
service-connected left knee disability, the Board concludes 
that the new law does not preclude the Board from 
adjudicating this issue.  This is so because the Board is 
taking action fully favorable to the veteran with regard to 
this matter, and such a grant poses no risk of prejudice to 
him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

According to the applicable diagnostic code, a veteran who 
has undergone a prosthetic replacement of a knee joint will 
receive a temporary total rating for one year following 
implantation of the prosthesis.  Thereafter, the 
service-connected knee disability will be evaluated based 
upon any residual impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (2007).  

On January 26, 2004 in the present case, the veteran 
underwent multiple surgical procedures on his left knee, 
including arthroscopy, medial meniscectomy, synovectomy, 
debridement of chondromalacia in the femoral trochlea, and, 
most significantly, medial compartment arthroplasty using 
cemented Biomet Repicci II lateral compartment components, a 
large tibia component, a 54 millimeter (mm) femoral 
component, and an 8 mm tibial insert with Biomet GPS 
centrifuged blood platelet-rich injection to reduce bleeding.  
According to the operation report, these procedures included 
removal of the posterior 2 to 3 mm of the femoral condyle, 
tapering and rounding of the posterior edge of the femoral 
condyle, and cementing of prostheses components in place.  
Prior to closure, the veteran's left knee remained stable 
with the implanted prostheses.  Following the surgery, the 
veteran was determined to be in stable condition with no 
known intraoperative complications.  He was informed of the 
probability of the need for a total knee replacement in the 
future.  

In July 2004, a treating physician determined that the 
veteran would be able to return to work on August 23, 2004.  
At a VA joints examination conducted two days earlier on 
August 21, 2004, the veteran reported some improvement in his 
left knee pain.  However, he described some continued pain as 
well as limitation of motion, stiffness, and recurrent 
effusion and swelling in this joint.  A physical examination 
conducted on his left knee showed limitation of motion, pain, 
tenderness, crepitus, effusion, atrophy, as well as anterior 
and varus laxity.  

As this discussion illustrates, on January 26, 2004, the 
veteran underwent a partial knee replacement.  The applicable 
diagnostic code specifically stipulates that a veteran who 
has undergone a prosthetic replacement of a knee joint will 
receive a temporary total rating for one year following 
implantation of the prosthesis.  This diagnostic code does 
not differentiate between a partial, or a total, knee 
replacement.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2007).  
As such, the Board finds that a temporary total rating for 
one year beginning on January 26, 2004 is warranted for the 
veteran's service-connected left knee disability, based upon 
the implantation of a partial prosthesis in this joint on 
that date.  


ORDER

A temporary total rating for one year beginning on 
January 26, 2004 for the service-connected left knee 
disability, pursuant to Diagnostic Code 5055, is granted, 
subject to the regulations governing the award of monetary 
benefits.  



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


